Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158663(117)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 158663
  v                                                                  COA: 336058
                                                                     Macomb CC: 2015-002617-FC
  TROY ANTONIO BROWN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental reply is GRANTED IN PART. The reply will be accepted as
  timely filed if submitted on or before July 24, 2020, not July 25, 2020 as requested.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 2, 2020

                                                                               Clerk